IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

RHONDA JONES, WIFE,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-1412

DERRELL JONES, HUSBAND,

      Appellee.


_____________________________/

Opinion filed October 7, 2016.

An appeal from the Circuit Court for Leon County.
Charles A. Francis, Judge.

Catherine Speidel of Attorney At Law Catherine Speidel, P.A., Tallahassee, for
Appellant.

Christi Gray of Gray Law - Marital and Family Law, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, ROWE, and WINSOR, JJ., CONCUR.